Citation Nr: 1757991	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter in November 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this issue so that the Veteran could undergo a 
VA examination for the purpose of determining whether his hypertension was caused or aggravated by his service-connected diabetes mellitus and/or his service-connected PTSD.  The Veteran underwent such an examination March 2017.  The Board finds the examination report to be inadequate.

With respect to the issue of whether the Veteran's hypertension was caused or aggravated by his service connected PTSD, the examiner rendered a negative nexus opinion.  The basis for the opinion was two-fold.  The examiner first stated that if the Veteran's PTSD was causing blood pressure elevation, the blood pressure "would have been high at the time of the trauma exposure and continue to be high after that since it's a chronic problem."  The Board notes that this explanation is inconsistent with the nature of PTSD, in which psychiatric manifestations can occur many years (even decades) after the trauma.  The examiner himself noted that PTSD was not diagnosed until 2001-2002.  

Secondly, the examiner stated that "there is no documentation of the Veteran's PTSD causing or aggravating his [hypertension], in his treatment records.  If it were, his [blood pressure] will be elevated on ir [sic] around the days he is here for PTSD counseling or treatment visits."  The Board finds that the examiner's opinion presupposes that the Veteran's PTSD symptoms would be elevated on routine follow up treatment, thereby aggravating his hypertension.  The examiner appears to presuppose that an absence of blood pressure spikes during these outpatient treatment appointments is dispositive evidence against any such aggravation.  

Finally, the Board notes that the VA examiner failed to address arguments made by the Veteran in his August 2016 Brief.  In it, he cited the U.S. Department of Health & Human Services which stated that "Significant health problems are also more likely to occur in individuals with PTSD than in those without the disorder, particularly hypertension, asthma, and gastrointestinal problems."  He also cited the U.S. Department of National Library of Medicine which stated that "Veterans with mental health diagnoses had a significantly higher frequency of hypertension and other cardiovascular disease risk factors."  He also argued that the VA Department of Defense has stated that "PTSD is associated with elevated rates of generalized physical and cognitive health concerns...These health conditions can include chronic headaches, chronic musculoskeletal pain, memory and attention problems, fatigue, dizziness, gastrointestinal symptoms, sleep dysfunction, hypertension, rapid heart rate (sometimes in association with panic symptoms), cardiovascular disease, impulsivity, anger, sexual problems, and a variety of other health complaints."  

Given the inadequacy of the VA examiner's report, the Board finds that a new examination, by someone other than the March 2017 examiner, is warranted.

The March 2017 VA examination report failed to include an opinion regarding whether the Veteran's hypertension was caused or aggravated by diabetes mellitus.  However, the examiner submitted an addendum opinion in July 2017.  The Board finds the opinion to relatively thorough.  However, since the Veteran is to undergo a new examination, the Board points out that the Veteran has submitted a November 2017 Brief in which he cited medical literature which supports his contention that his hypertension was caused or aggravated by diabetes mellitus.  Specifically, he cited WebMD which states that "Most people with diabetes will eventually have high blood pressure, along with other heart and circulation problems."  He also cited the National Institute of Health which stated that "Hypertension (HTN) is present in more than 50% of patients with diabetes mellitus (DM)...DM is responsible for approximately a two-fold increased risk for [among other issues] hypertensive disease."  

The Board finds that when the Veteran undergoes a new VA examination, the examiner should acknowledge and reconcile his/her findings with the medical articles cited in the Veteran's August 2016 and November 2017 Briefs.  While these articles are relevant evidence to the issue of service connection for hypertension, they are not specific to the Veteran's facts and too generic to support a grant of service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to be examined by an appropriate VA examiner, someone other than the March 2017 examiner, to determine the causation of the Veteran's hypertension.  The VA clinician is to review the claims file to become familiar with the pertinent medical history.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination, and a review of the record, the examiner is to address the following: 

 (a) Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension is related to service?

 (b) Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension was caused by his service-connected PTSD or by his service-connected diabetes mellitus?

 (c) Is it at least as likely as not that the Veteran's service-connected PTSD or service-connected diabetes mellitus aggravated any current hypertension? (aggravation means the disability increased in severity beyond its natural progression)

The examiner should comment on the November 2008 letter from the Veteran's VA physician, which noted that the Veteran is being treated for hypertension, and, if appropriate, reconcile such with his/her findings.

The examiner is to address the arguments and medical treatises cited the August 2016 and November 2017 Briefs by the Veteran's representative.    

A comprehensive rationale supporting the opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completion of the above, readjudicate the issue on appeal and determine if the benefits sought can be granted.  If the claim remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


